Name: Commission Implementing Decision (EU) 2017/197 of 2 February 2017 amending Implementing Decision (EU) 2016/1138 as regards certain deadlines for the use of UN/Cefact standards in the exchange of information on fisheries (notified under document C(2017) 457)
 Type: Decision_IMPL
 Subject Matter: fisheries;  maritime and inland waterway transport;  communications;  information technology and data processing;  international law;  information and information processing
 Date Published: 2017-02-04

 4.2.2017 EN Official Journal of the European Union L 31/27 COMMISSION IMPLEMENTING DECISION (EU) 2017/197 of 2 February 2017 amending Implementing Decision (EU) 2016/1138 as regards certain deadlines for the use of UN/Cefact standards in the exchange of information on fisheries (notified under document C(2017) 457) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Articles 111 and 116 thereof, Having regard to Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (2), and in particular Article 146j thereof, Whereas: (1) Flag Member State systems should be capable of sending vessel monitoring system messages and replying to requests for vessel monitoring system data using the United Nations Centre for Trade Facilitation and Electronic Business (UN/Cefact) standard in accordance with Article 146f of Regulation (EU) No 404/2011. (2) Article 146d of Regulation (EU) No 404/2011 provides that all transmission messages, including vessel monitoring system data, shall be done using the electronic network for fisheries data exchanges Transportation layer made available by the Commission to the Member States. (3) Commission Implementing Decision (EU) 2016/1138 (3) fixes the deadlines for the use of UN/Cefact standards in the exchanges of fisheries data. (4) The delivery of the Transportation Layer network was delayed by 4 months and Member States need sufficient time for installation and testing. (5) It is therefore appropriate to postpone certain deadlines set by Implementing Decision (EU) 2016/1138 for the use of these UN/Cefact standards. (6) Implementing Decision (EU) 2016/1138 should therefore be amended accordingly. HAS ADOPTED THIS DECISION: Article 1 Exchange of vessel monitoring system data Article 1 of Implementing Decision (EU) 2016/1138 is replaced by the following: Article 1 1. As from 1 February 2017, the format to be used to report vessel monitoring system data referred to in Article 146f of Regulation (EU) No 404/2011 and the respective implementation documents are amended as set out in UN/Cefact P 1000-7 format: Vessel Position domain specifications published on the Master Data Register page of the European Commission Fisheries website. 2. As from 1 July 2018, flag Member State systems shall be capable of replying to requests for vessel monitoring system data as referred to in Article 146f(3) of Implementing Regulation (EU) No 404/2011 using the format amended pursuant to Paragraph 1 of this Article. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 2 February 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 112, 30.4.2011, p. 1. (3) Commission Implementing Decision (EU) 2016/1138 of 11 July 2016 amending the formats based on the UN/Cefact standard for the exchange of information on fisheries (OJ L 188, 13.7.2016, p. 26).